DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 April 2020.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Szymanski on 30 November 2021.

The application has been amended as follows: 
The Claims dated 21 August 2020 have been amended as follows:
In Claim 10: a period punctuation mark --.-- has been inserted at the end of the claim after the phrase “the at least one future pose”.
In Claim 11, on line 4: “the system” has been replaced with --the at least one processor--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 11, and 16.  In particular, the prior art of record does not teach nor render obvious the following features recited in the aforementioned independent claims:
determining from one or more captured images of an object in an environment, a trajectory of the object in the environment; 
determining one or more prior trajectories of one or more prior objects in the environment; 
determining an amount of similarity between the trajectory of the object and the one or more prior trajectories of the one or more prior objects; and 
based on the amount of similarity, predicting at least one future pose of the object in the environment.
For example:
Ferguson et al. (US 9,120,484 B1) teaches an invention for modeling a behavior of an object using one or more sensors which detect the object in an environment.  Based on the classification (type) of the object and the state of the object (e.g., location, speed, route traveled, directional or orientation changes by the object, etc…), this information is compared to a previously generated object model having at least a similar classification and associated with a similar environment as the sensed object.  The result of the comparison allows for a prediction an expected behavior of the object in the environment.  Ferguson, determining from one or more captured images of an object in an environment, a trajectory of the object in the environment; and predicting at least one future pose of the object in the environment based on an amount of similarity determined between the trajectory of the object and one or more prior trajectories of one or more prior objects in the environment.  
Zhu et al. (US 9,495,874 B1) teaches an invention for predicting a detected object’s future movement based on the object’s instant direction, acceleration/deceleration, and velocity using a behavior model for a given environment that provides a probability of one or more actions being taken by the detected object.  Zhu further teaches that a classification of the detected object may also be considered when predicting the future movement/behavior of the detected object.  Zhu, however, does not appear to teach nor render obvious at least: determining from one or more captured images of an object in an environment, a trajectory of the object in the environment; and predicting at least one future pose of the object in the environment based on an amount of similarity determined between the trajectory of the object and one or more prior trajectories of one or more prior objects in the environment.
Gordon et al. (US 9,483,948 B1) teaches an invention for predicting movement of a pedestrian based on the pedestrian matching features of a cohort of pedestrians who have occupied the same or similar position on a roadway.  Based on the historical data about other similar pedestrians, a prediction is made about a future behavior of the pedestrian (e.g., which road the pedestrian is likely determining from one or more captured images of an object in an environment, a trajectory of the object in the environment; and predicting at least one future pose of the object in the environment based on an amount of similarity determined between the trajectory of the object and one or more prior trajectories of one or more prior objects in the environment.
Furthermore, it is noted that the subject matter recited in at least independent claims 1, 11, and 16 is not deemed to cover an abstract idea that can reasonably be performed in the human mind, because a human mind cannot practically predict at least one future pose of an object in an environment based on a similarity between a current trajectory of the object in the environment and past or historical trajectories of past or historical objects in the environment.  For example, but for the language indicating that the steps are performed by a “computing system” or “at least one processor”, determining from one or more captured images of an object in an environment, a trajectory of the object in the environment, in the context of the claims, encompasses a user determining or estimating a trajectory of the object based on identifying movement of the object in a series of sequential images of the object in the environment.  Similarly, determining one or more prior trajectories of one or more prior objects in the environment, in the context of the claims, encompasses the user determining or identifying past or previous trajectories of objects in the environment by monitoring the environment over time to recognize trajectories taken by the objects.  Additionally, determining an amount of similarity between the trajectory of the object and the one or more prior trajectories of the one or more prior objects, in the context of the claims, pose of the object in the environment based on the comparison.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669